FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MICHAEL JAMES BERGER, a single           
man also known as Magic Mike,
                   Plaintiff-Appellee,
                  v.
CITY OF SEATTLE; VIRGINIA                     No. 05-35752
ANDERSON, Director of Seattle
Center; MICHAEL ANDERSON,                      D.C. No.
                                             CV-03-03238-JLR
Emergency Service Manager for
Seattle Center; TEN UNKNOWN                      ORDER
EMPLOYEES/OFFICERS, of the Seattle
Center and the City of Seattle, all
in both their individual and
official capacities,
             Defendants-Appellants.
                                         
                      Filed July 14, 2008


                            ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                              8901
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.